Title: William Wardlaw to Thomas Jefferson, 22 July 1815
From: Wardlaw, William
To: Jefferson, Thomas


          Dear Sir  Richmond 22 July 1815
          I recd your favour of the 16. currt by the last mail. On enquiry I find that Mr David Michie left this place with his family about the middle or 20th of last month he is no doubt now residing in Albemarle or Louisa.The Sergt of the City informed me yesterday that that he had not been in Richmond since he recd your notices, but that when he returned to town which was expected to be in a short time, that he would attend to it
          I return you the blank notices, they will answer if he is in Albemarle. I have procured for you one Doz Lemmon Acid which I will endeavour to place in the care of Mr Opie Norris who goes by tomorrows Stage price $250. It will give me much pleasure to render you any service in this place
          With much esteemW Wardlaw
        